Citation Nr: 9906511	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-11 225			)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to April 1, 1992, for 
payment of monetary benefits under an award of Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1942 to August 
1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  By a December 1996 rating decision, the RO denied 
a claim of entitlement to an effective date for payment under 
an award of DIC prior to May 1, 1992.  Subsequently, in a 
January 1998 decision, the RO revised the effective date for 
payment under the award of DIC to April 1, 1992.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (1998) after 
this decision of the Board has been issued.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she would have filed her claim 
for DIC before 1992 if VA had notified her regarding 
entitlement to benefits at the time of the veteran's death.  
She contends that the veteran's representative payee received 
all VA correspondence, and did not forward such 
correspondence to her.  The appellant also contends that she 
believed that she was told by a VA official that she was not 
entitled to benefits. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to an effective date prior to 
April 1, 1992, for payment of monetary benefits under an 
award of DIC.


FINDINGS OF FACT

1.  The veteran died of carcinoma of the larynx on 
October [redacted], 1980.

2.  The appellant submitted a claim for DIC benefits to VA in 
April 1992 and submitted a claim for Social Security benefits 
in March 1992.

3.  No claim or application for DIC benefits, whether formal 
or informal, was submitted prior to March 1992.


CONCLUSION OF LAW

An effective date prior to April 1, 1992, for payment of 
monetary benefits based on an award of DIC, is not warranted.  
38 U.S.C.A. §§ 5101, 5105, 5107(a), 5110, 5111 (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.31, 3.150, 3.152, 3.153, 3.159, 
3.201, 3.400(c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Applicable statutes and regulations govern the effective 
dates for awards of VA benefits.  Specifically, the effective 
date of an award of DIC benefits to a surviving spouse based 
upon the death of the veteran shall be the date of death, if 
an application is received within one year from the date of 
death.  38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.400(c)(2) (1998).  If an application is not 
received within one year from the date of death, the 
effective date of an award of DIC benefits to a surviving 
spouse shall be the date the claim is received by VA.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(1). 

However, certain claims filed with the Social Security 
Administration (SSA) will be considered claims for death 
benefits for VA purposes.  38 U.S.C.A. § 5105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.153 (1998).  The claim is 
considered to have been received by VA on the date of receipt 
by SSA.  Id.; 38 C.F.R. § 3.201 (1998).  

Payment of monetary benefits under an award of DIC may not be 
made for any period prior to the first day of the calendar 
month following the month in which the DIC award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

In the present case, the veteran died on October [redacted], 
1980.  The appellant's application for DIC benefits was 
received by VA on April 3, 1992.  Since the appellant's application was 
received in April 1992, more than ten years after the 
veteran's death, the RO properly found that the law precluded 
an award of DIC benefits from the date of the veteran's 
death.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(1).  Rather, 
it determined that the effective date of the award of DIC was 
April 3, 1992.  Based on that award date, the RO correctly 
determined that the law authorized monetary payment under the 
award beginning no earlier than May 1, 1992, the first day of 
the calendar month following the month in which the award of 
DIC became effective.  

Subsequently, VA learned that the appellant had filed an 
application for death benefits with SSA in March 1992.  The 
effective date of payment under the award of DIC was revised, 
to reflect that the application for DIC benefits was deemed 
to have been filed in March 1992, when the application for 
SSA benefits was made.  Based on that award date, the 
effective date on which payment under the award of DIC began 
is April 1, 1992, the first day of the calendar month 
following the month in which the claim was received.  See 38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  The evidence of record 
reflects that the appellant has received DIC benefits for the 
period from April 1, 1992, to May 1, 1992.  

However, under 38 U.S.C.A. § 5110, an effective date for the 
award of DIC cannot be assigned prior to the date on which 
the appellant filed the claim, in March 1992.  Thus, April 1, 
1992, is the appropriate date for initiation of payment of 
monetary benefits under the DIC award.  38 U.S.C.A. § 5111.

The appellant now maintains that an earlier effective date is 
warranted based on failure of VA to notify her that she was 
entitled to DIC benefits upon the veteran's death.  The Board 
observes that applicable governing legal criteria provide 
that upon receipt of notice of death of a veteran, the 
appropriate application form will be forwarded for execution 
by or on behalf of any dependent who has apparent entitlement 
to pension, compensation, or dependency and indemnity 
compensation.  38 U.S.C.A. § 7722 (West 1991), 38 C.F.R. § 
3.150(b).  

The appellant contends that VA may have sent notification as 
to benefits entitlement to the veteran's representative payee 
rather than to her, and such correspondence was not forwarded 
to her by the representative payee.  However, the evidence of 
record reflects that, by a letter dated in November 1980, VA 
provided the appellant with a letter advising her of benefits 
for which she might potentially be eligible following the 
veteran's death.  VA Form 21-534, the form for application 
for DIC benefits, was attached to the cover letter.  The 
Board notes that the letter informed the appellant that it 
was important that the application for DIC be returned within 
one year of the veteran's death.  This November 1980 letter 
was sent to the appellant at her most recent address of 
record, [redacted], [redacted], Minnesota.  That 
address, provided by the appellant on an October 1980 
application for burial benefits, was unchanged from the 
address previously provided by the appellant as the address 
at which the veteran's children lived.  The Board notes in 
particular that this address is markedly different than the 
address of the representative payee, whose address of record 
was Box 4800, Trust Department, Marquette Bank & Trust 
Company, Rochester, Minnesota.  

The record further reflects that in January 1981, the same 
letter was sent to the appellant at the [redacted] address.  
That second letter again included VA Form 21-534, the DIC 
benefits application form.  The Board finds that the clear 
preponderance of the evidence of record reflects that the 
appellant was properly provided with notification of benefits 
for which she could apply, as required under 38 C.F.R. § 
3.150(b).  Therefore, an effective date for payment of DIC 
benefits prior to April 1, 1992 is not warranted on this 
basis.  

The appellant also maintains that an earlier effective date 
is warranted based on administrative error of VA.  
Specifically, the appellant contends that VA told her that 
she was not eligible for compensation benefits based on the 
veteran's death.  The appellant, in a statement submitted in 
September 1997, noted that she was told at a "VA office" in 
Rochester that she was not eligible for such benefits.  She 
contends that she did not learn that this advice was 
erroneous until a family member assisted her to obtain more 
information in 1992.  

Based upon the information provided by the appellant, the RO 
determined that the "office" which advised the appellant 
following the veteran's death was not part of VA, but rather 
was the office of the Olmstead County Veterans Services 
Officer.  The Board notes that the appellant's 
representative, by a statement submitted in April 1998, 
states that the appellant was advised after the veteran's 
death by the Olmstead County Veterans Service Office.  This 
statement reflects agreement with the RO's factual 
determination that the advice was not provided by VA.  
Therefore, as a matter of fact, the mistaken advice the 
appellant believes she received cannot be a basis for an 
effective date of payment prior to April 1, 1980, under an 
award of DIC.  

The Board further notes, however, that, even if mistaken 
advice had been provided by a VA employee, the fact that 
erroneous advice may have been given by a government employee 
cannot be used to prevent the government from denying 
benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(referring to the rule enunciated in OPM v. Richmond, 496 
U.S. 414 (1990)).  Thus, the appellant's reliance on 
inaccurate advice provided by an individual who was a 
representative of a service organization, but whom the 
appellant thought was a VA employee, could not serve as a 
basis for an earlier effective date for payment in this case 
even if the mistaken advice had been officially provided by 
VA.

Additionally, the Board notes that in October 1980, the 
appellant submitted a claim for burial benefits.  
Additionally, in December 1980, the RO received an 
Application for United States Flag for Burial Purposes.  The 
Board notes that an application for burial benefits does not 
indicate an attempt to apply for DIC and is not an implied 
claim for DIC benefits.  Herzog v. Derwinski, 2 Vet. App. 502 
(1992); VAOPGCPREC 35-97 (1997). 

In light of the governing statutory and regulatory 
provisions, the effective date of payment under the 
appellant's award of DIC benefits was properly determined to 
be April 1, 1992.  The preponderance of the evidence is 
against the appellant's claim for an earlier effective date 
for payment.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.

ORDER

An effective date prior to April 1, 1992, for payment under 
an award of DIC benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
